Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this registration statement on Form S-8 ofour report dated March 14, 2008, relating to the 2007 consolidated financial statements ofIndiana Community Bancorp (formerly Home Federal Bancorp) and subsidiaries, appearing in the Annual Report on Form 10-K of Indiana Community Bancorpfor theyear ended December 31, 2009. /s/ Deloitte & Touche LLP Deloitte & Touche LLP Cincinnati, Ohio May 3, 2010
